PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/182,337
Filing Date: 6 Nov 2018
Appellant(s): Chase et al.



__________________
Matthew C. Goeden
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 10/11/21.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 5/11/21 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4-6, 8, 11-13, 23-24, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Mansur (2014/0276290) in view of Neuenhahn (2015/0297437) and Johnson (2017/0312161).
With respect to claim 1, Mansur discloses a compression garment system (see fig 1) comprising compression therapy apparatus (130, fig 1) operably coupled to a compression garment (100, fig 1) to provide compression therapy to a patient (50, fig 2); a controller (172, fig 4) comprising one processor (see [0053, lines 1-2) and operably coupled to the compression therapy apparatus (see claim 1, lines 1-2 and 10-11), configured to identify the compression garment and configure compression therapy to be delivered by the compression garment based on the identity of the compression garment (see [0045], lines 1-5).
Mansur lacks a display comprising a graphical user interface to display information related to the compression therapy and the communication interface comprising an antenna.
However, Neuenhahn teaches a compression therapy system (110, fig 1a of Neuenhahn) with a display (124;130’’, fig 1b of Neuenhahn) comprising a graphical user interface (132’’, fig 1b of Neuenhahn) to display information related to the compression therapy (see [0280], lines 4-8 of Neuenhahn) and a communication interface (125, fig 1b and see [0276], lines 8-11 of Neuenhahn) comprising an antenna (see [0280], lines 10-12 of Neuenhahn; note element 124 communicates with 120 by Bluetooth so it would have a transceiver device) to communicate with the compression garment (measure device; 120, fig 1b of Neuenhahn).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Mansur to include the graphical display and communication module and user interface device as taught by 
Further, after the modification by Neuenhahn the controller would be configured to communicate with the compression garment using the communication interface (see [0280], lines 4-12 of Neuenhahn). 
The modified Mansur lacks identifying the compression garment based on the communication with the compression garment using the communication interface.
However, Johnson teaches a compression device (300, fig 3A) with a controller (1100, fig 11) configured to identify the compression garment based on the communication with the compression garment using the communication interface (see [0158], lines 1-17 and [0159], lines 9-17).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the controller of the modified Mansur to be configured to identify as taught by Johnson so as to provide a specified therapy for the user.
With respect to claim 4, the modified Mansur shows that identifying the compression garment using the communication interface comprises receiving the identity of the compression garment from a user interface device (controller; 124, fig 1a of Neuenhahn).
With respect to claim 5, the modified Mansur shows that the controller is further configured to execute -38 -allowing user to configure the compression therapy using a user interface device (124, fig 1a; see [0280], lines 4-9 of Neuenhahn); and receiving the compression therapy configuration using the communication interface from the user interface device (see [0280], lines 10-13).

With respect to claim 8, Mansur shows a method for use with compression therapy apparatus including a compression garment (100, fig 1 of Mansur) identifying a compression garment using a communication interface (184, fig 4 of Mansur) and configuring compression therapy to be delivered by the compression garment based on the identity of the compression garment (see [0045], lines 1-5 of Mansur).
Mansur lacks the communication interface comprising an antenna.
However, Neuenhahn teaches a compression therapy system (110, fig 1a of Neuenhahn) with a communication interface (125, fig 1b and see [0276], lines 8-11 of Neuenhahn) comprising an antenna (see [0280], lines 10-12 of Neuenhahn; note element 124 communicates with 120 by Bluetooth so it would have a transceiver device) to communicate with the compression garment (measure device; 120, fig 1b of Neuenhahn).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Mansur to include the antenna and user interface device as taught by Neuenhahn so as to provide feedback about treatment to the user remotely on the interface device.
The modified Mansur lacks identifying the compression garment based on the communication with the compression garment using the communication interface.
However, Johnson teaches a compression device (300, fig 3A) with a controller (1100, fig 11) configured to identify the compression garment based on the communication with the 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the controller of the modified Mansur to be configured to identify as taught by Johnson so as to provide a specified therapy for the user.
With respect to claim 11, the modified Mansur shows that identifying the compression garment using the communication interface comprises receiving the identity of the compression garment from a user interface device (controller; 124, fig 1a of Neuenhahn).
With respect to claim 12, the modified Mansur shows that the method further comprises allowing user to configure the compression therapy using a user interface device (124, fig 1a; see [0280], lines 4-9 of Neuenhahn); and receiving the compression therapy configuration using the communication interface from the user interface device (see [0280], lines 10-13).
With respect to claim 13, the modified Mansur shows that the method further comprises transmitting a therapy status information (see [0294], line 1 of Neuenhahn) to a user interface device so that the therapy status information is displayable on a graphical user interface of the user interface device (see [0293], lines 1-5 of Neuenhahn).
With respect to claim 23, Mansur discloses a compression garment system (see fig 1) comprising compression therapy apparatus (130, fig 1) operably coupled to a compression garment (100, fig 1) to provide compression therapy to a patient (50, fig 2); a controller (172, fig 4) comprising one processor (see [0053, lines 1-2) and operably coupled to the compression therapy apparatus (see claim 1, lines 1-2 and 10-11), configured to identify the compression 
Mansur lacks a display comprising a graphical user interface to display information related to the compression therapy and the communication interface comprising an antenna.
However, Neuenhahn teaches a compression therapy system (110, fig 1a of Neuenhahn) with a display (124;130’’, fig 1b of Neuenhahn) comprising a graphical user interface (132’’, fig 1b of Neuenhahn) to display information related to the compression therapy (see [0280], lines 4-8 of Neuenhahn) and a communication interface (125, fig 1b and see [0276], lines 8-11 of Neuenhahn) comprising an antenna (see [0280], lines 10-12 of Neuenhahn; note element 124 communicates with 120 by Bluetooth so it would have a transceiver device) to communicate with the compression garment (measure device; 120, fig 1b of Neuenhahn).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Mansur to include the graphical display and communication module and user interface device as taught by Neuenhahn so as to provide feedback about treatment to the user on the apparatus and remotely on the interface device.
Further, after the modification by Neuenhahn the controller would be configured to communicate with the compression garment using the communication interface (see [0280], lines 4-12 of Neuenhahn).
The modified Mansur lacks receiving by using the communication interface, an instruction from the user interface device, wherein the instruction comprises an identity of the compression garment; and configure compression therapy to be delivered by the compression garment based on the identity of the compression garment.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the controller of the modified Mansur to be configured to identify as taught by Johnson so as to provide a specified therapy for the user.
With respect to claim 24, the modified Mansur shows that the controller is further configured to execute transmitting a therapy status information (see [0294], line 1 of Neuenhahn) to a user interface device (124, fig 1b of Neuenhahn) so that the therapy status information is displayable on a graphical user interface of the user interface device (see [0293], lines 1-5 of Neuenhahn).
With respect to claim 26, the modified Mansur shows a therapy configuration graphical region (configure the monitoring system; see [0280], lines 4-10 of Neuenhahn) is displayable on the graphical user interface of the user interface device.
Claims 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Mansur in view of Neuenhahn and Johnson as applied to claims 1 and 8, respectively, above, and further in view of Kulik (2008/0243010).
With respect to claims 2 and 9, the modified Mansur shows identifying the compression garment (see claim 1 above) but lacks the identification using RFID.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of the modified Mansur to include the RFID as taught by Kulik so as to provide another known identification technique to determine the garment. 
Claims 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Mansur in view of Neuenhahn and Johnson as applied to claims 1 and 8, respectively, above, and further in view of Bobey (2018/0049939).
With respect to claims 3 and 10, the modified Mansur shows identifying the compression garment (see claim 1 above) but lacks the identification using Bluetooth.
However, Bobey teaches identifying a garment (10, fig 1 of Bobey) using Bluetooth connectivity (see [0407], lines 1-7 of Bobey).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of the modified Mansur to include the Bluetooth as taught by Bobey so as to provide another known identification technique to determine the garment.
Claims 7, 14, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Mansur in view of Neuenhahn and Johnson as applied to claims 6 and 13, respectively, above, and further in view of Marton (2019/0015295).
With respect to claims 7, 14, and 25, the modified Mansur shows the therapy status information (see claims and 13 above), but lacks a therapy duration area depicting an amount of 
However, Marton teaches therapy status graphics (430;440, fig 17 of Marton) which comprise a therapy duration (580, fig 17 of Marton) area depicting an amount of time remaining for one or more cycles of the compression therapy (see [0089], lines 8-11 of Marton) and a pause/resume area (550;552, fig 17 of Marton) to allow a user to pause or resume the compression therapy being delivered (see [0076], lines 5-8 of Marton).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the therapy status information of the modified Mansur to include the therapy status information as taught by Marton so as to provide the user with feedback and control of the system.
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Mansur in view of Neuenhahn and Johnson as applied to claim 26 above, and further in view of Since (D473314).
With respect to claim 27, the modified Mansur shows a therapy compression graphical indication (status) is displayable with the therapy configuration graphical region on the graphical user interface of the user interface device (see [0280], lines 4-8 of Neuenhahn) but lacks a human-shaped graphical element.
However, Since teaches a human interface with a human shaped graphical element (see fig 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the graphical user interface to .
(2) Response to Argument
Identifying a Compression Garment - Independent Claims 1 and 8
Appellant argues on page 7 that Johnson does not teach or suggest a controller configured to identify the compression garment based on the communication with the compression garment. 
	Examiner disagrees since Johnson teaches a method of communication with the garment through a server and/or cloud ([0158], line 14 of Johnson). Therefore, the wireless connection between the garment and a control device would require identification of the garment to establish a stable connection. The network between the control device and garment would alone require identification of the garment to be able to connect and control the compression therapy.
Instruction Comprising and Identity of the Compression Garment - Independent Claim 23
	Appellant argues on page 9 that Mansur, Neuenhahn, and Johnson do not teach or suggest a controller configured to receive, using communication interface, an instruction from the user interface device, wherein the instruction comprises an identity of the compression garment.
	Examiner disagrees since Johnson teaches a method of communication with the garment through a server and/or cloud ([0158], line 14 of Johnson). Therefore, the wireless connection between the garment and a control device would require identification of the garment to establish a stable connection. The control device of Johnson is capable of sending instructions to the garment ([0158], lines 15-17 of Johnson) and the server alone would communicate instructions and identify the garment.  
The Examiner’s Rationale to Modify Mansur with Johnson is Insufficient

	Examiner disagrees since the modification by Mansur with Johnson would allow for the user to no longer need to toggle between settings and will be able to control from a remote location after the modification by Johnson. It would have been obvious to have made the modification because the user would be able to provide a specified therapy from a remote location based on the communication between the garment and the control device. In addition the therapy provided for the device would be specified based on the identification taught by Mansur from data provided from the garment to the control. 
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/KELSEY E BALLER/Examiner, Art Unit 3785                                                                                                                                                                                                        
Conferees:
/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785  

/BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783                                                                                                                                                                                                           
                                                                                                                                                                                                   
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.